181 F.2d 595
KIRCHMAIERv.COMMISSIONER OF INTERNAL REVENUE.
No. 10972.
United States Court of Appeals Sixth Circuit.
April 14, 1950.

Charles Scharfy, Toledo, Ohio, for petitioner.
Theron L. Caudle, Charles Oliphant, Eillis N. Slack, A. F. Prescott, and Maryhelen Wigle, Washington, D. C., for respondent.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This case was heard upon the record, and briefs and arguments of counsel for respective parties; And it appearing that the issue involved, namely, the year within which a nonbusiness debt owed to the petitioner became worthless, is a question of fact, and that the decision of the Tax Court that it became worthless prior to the year 1944 for which year petitioner claimed it as a deduction in his federal income tax return, is fully supported by the evidence and is not clearly erroneous;


2
It is ordered that the judgment of the Tax Court be affirmed.